Affirmed by unpublished PER CURIAM opinion.
PER CURIAM:
Shawn Michael Foster appeals the district court’s order accepting the recommendation of the magistrate judge denying his 18 U.S.C. § 3582 (2000) motion to modify his sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See United States v. Foster, Nos. CR-01-44; CA-02-1346-2 (S.D.W.Va. Mar. 19, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.